Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claim 1 is pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “[m]ethods and devices for carrying out the invention in the broadest scope permissible under U.S. law.”
First, claim 1 states in entirety ““[m]ethods and devices for carrying out the invention in the broadest scope permissible under U.S. law.”  On the face of claim 1, it is not clear if this a method claim or a device claim.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) (A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph);  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384 (Fed. Cir. 2005) (“The Board of Patent Appeals and Interferences [] of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph.”) (citing Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990)); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.).
Second, “the invention” and “the broadest scope permissible under U.S. law” are confusing because they lack antecedent basis in the claim.  It is not clear what is the invention; nor what U.S. law is referenced; or what scope is referenced.
Third, the 5-page specification discloses methods and devices for sequencing, particularly a flowcell comprising CMOS sensor.  It is not clear from the generic 5-page specification what is “the invention.”
Finally, claim 1 fails to recite any structures; rather only intended use of “carrying out the invention in the broadest scope permissible under U.S. law.”
In sum, the metes and bounds of claim 1 are unclear.
Prior art is applied below that meets the requirement of “methods and devices” for performing an invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SABOUNCHI (US 20170016060).
As to claim 1, SABOUNCHI teaches “[m]ethods and devices for carrying out the invention in the broadest scope permissible under U.S. law” (CMOS flowcells and method of using them; Abstract, for example).

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BLACK (US 20200191699).
Black teaches a flow cell  for a sequencing kit, where the flow cell incorporates a CMOS detection device (paras. 0041, 0142, Figs. 1 & 8).

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CLESLA (US 20210151129).
CLESLA teaches [i]n some versions, a CMOS device or other device is used to control electrode assemblies 640.  Such a CMOS device may be integrated directly into the flow cell 600, may be integrated into a cartridge (e.g., cartridge 200) in which the flow cell 600 is incorporated, or may be integrated directly into the base instrument 102 (para. 0209).

Claim 1 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by GARDNER (US 20210215635).
GARDNER teaches the views of FIGS. 1 through 37B illustrate various aspects of an exemplary hexagonal flow cell with an integrated CMOS sensor array in accordance with various exemplary embodiments.  For example, various figures illustrate use of an exemplary hexagonal flow cell.  Other figures illustrate components of an exemplary hexagonal flow cell.  Still other figures illustrate ornamental design aspects of an exemplary hexagonal flow cell (para. 0015).  GARDNER teaches A hexagonal flow cell having an integrated CMOS sensor array, the hexagonal flow cell comprising: a flow cell housing; and a CMOS sensor array disposed within the flow cell housing (claim 1).

Claim 1 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by COX-MURANAMI (US 20210379578).
COX-MURANAMI teaches CMOS flow cells (paras. 0005, 0006, 0114, 0121).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637